DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 11, 14 and 15 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Grobis et al. (US 2020/0395410 A1). 
Regarding claims 10, 11, 14 and 15, Grobis teaches in figures 1-9G and related text e.g. a selector comprising: a first electrode (12; Fig.5A; Para. 0044); a second electrode (20; Fig. 5A); a selector layer (184; Fig.5A) provided between the first electrode (12) and the second electrode(20), the selector layer containing Si, Te, and N (Para. 0048); and a nitride layer (183 and 185; Para. 0044; TiN) provided between at least one of the first electrode (12) and the selector layer (184), between the second electrode (20) and the selector layer (184), or on the side surface of the selector layer; wherein the selector layer includes at least one of Al, B, or C (Para.0048); the nitride layer is formed from a same material throughout its thickness (183; TiN; Para. 0044); wherein the nitride layer includes at least two sublayers made of different materials (183 and 185; each can be made of TiN and/or WN; Para.0044).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grobis et al. (US 2020/0395410 A1) in view of Chiang et al. (US 2020/0343446 A1). 
Regarding claims 1, 2, Grobis teaches in figures 1-9G and related text e.g. a first electrode (12; Fig.5A; Para. 0031); a second electrode(20; Fig.5A; Para. 0031) and a selector layer (184; Para. 0048) provided between the first electrode (12) and the second electrode (20); the selector is a switching element (para. 0048). Gorbis teaches the selector layer can be formed for SiTe alloy and optionally doped with N or O (para .0048). 
 Gorbis does not teach the selector layer containing SixTeyNz wherein the x, y, and z of the SixTeyNz satisfy the following:0 < x < 45, 15 < y < 55, and 40 < z < 85, or 0 < x < 55, 15 < y < 65, and 30 < z < 85, and wherein the w, x, y, z of the SixTeyOwNz satisfy the following: 0 < x < 35, 15 < y < 50, and 50 < w + z < 85, 0 < x < 45, 15 < y < 55, and 40 < w + z < 85, or 0 < x < 55, 15 < y < 65, and 30 < w + z < 85.
However, Chiang teaches a selector layer can be formed from silicon tellurium doped with N and O doping (Para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form a selector layer containing SixTeyNz or SixTeyOwNz as taught by Chiang in the device of Gorbis having the x, y, and z of the SixTeyNz satisfy the following:0 < x < 45, 15 < y < 55, and 40 < z < 85, or 0 < x < 55, 15 < y < 65, and 30 < z < 85, and wherein the w, x, y, z of the SixTeyOwNz satisfy the following: 0 < x < 35, 15 < y < 50, and 50 < w + z < 85, 0 < x < 45, 15 < y < 55, and 40 < w + z < 85, or 0 < x < 55, 15 < y < 65, and 30 < w + z < 85  since it has been held that where the general conditions ( the material of the selector layer having Silicon, Tellurium oxygen and nitride) of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 
	Regarding claims 3 and 5, Grobis teaches in figures 1-9G and related text e.g. the selector layer contains Si.sub.xTe.sub.yN.sub.z, and the Si.sub.xTe.sub.yN.sub.z has a Te bond ratio, the Te bond ratio being a ratio of the sum of the number of Te—Te bonds, the number of Te—Si bonds, and the number of Te—N bonds in the Si.sub.xTe.sub.yN.sub.z to the sum of the number of Te—Te bonds, the number of Te—Si bonds, the number of Te—N bonds, the number of Si—Si bonds, the number of Si—N bonds, and the number of N—N bonds in the Si.sub.xTe.sub.yN.sub.z, wherein the Te bond ratio is 20% or more; wherein the Te bond ratio is 50% or more  (Te can be 80 percent; Para. 0048).
Regarding claim 6, Grobis teaches in figures 1-9G and related text e.g. the first electrode and the selector layer are in direct contact with each other (12 and 184 are in direct electrical contact; all the layers are in direct electrical contact and thermal contact).
Regarding claims 7 and 8, Grobis teaches in figures 1-9G and related text e.g. second electrode (12 or 185 can be treated as second electrode; Fig.9G; Para. 0044) and the selector layer (184) are in direct contact with each other (in this case the second electrode 185 is in direct physical, electrical and thermal contact).
Regarding claim 9, Grobis teaches in figures 1-9G and related text e.g. the the selector layer includes Ar, Sb, or As (Para. 0048).
Regarding claim 12, Grobis teaches in figures 1-9G and related text e.g. wherein the selector layer includes at least one of Al, B, or C in a total amount of less than 10 at percent.
However, Grobis teaches the layer can be doped using Carbon (Para. 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have a selector layer at least one of Al, B, or C in a total amount of less than 10 at percent in the device of Grobis since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 
Regarding claim 16, Grobis teaches in figures 1-9G and related text e.g. a first wiring; a second wiring intersecting the first wiring (12 and 20 are connected to wriring); and a memory cell provided corresponding to an intersection of the first wiring and the second wiring (180; Fig.1B), wherein the memory cell includes the selector according to claim 1 and a resistive memory element electrically connected in series to the selector (Para. 0084).
Regarding claim 17, Grobis teaches in figures 1-9G and related text e.g. one of the selector or the resistive memory element is connected to the first wiring, and wherein the other of the selector or the resistive memory element is connected to the second wiring (the memory element is between the two wiring and the layers are each connected to either wires; Fig.1B).
 Regarding claim 18, Grobis teaches in figures 1-9G and related text e.g. the resistive memory element includes a magnetoresistive effect element or a variable resistance film (182; Fig.4A).
Regarding claim 19, Grobis teaches in figures 1-9G and related text e.g. wherein the resistive memory element includes a storage layer (182; Fig.4A).
Regarding claim 20, Grobis teaches in figures 1-9G and related text e.g. the resistive memory element includes a tunnel barrier layer (185; Fig.4A) on the storage layer (182).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grobis et al. (US 2020/0395410 A1) as applied to claim 10 above and further in view of  Desu (US 2021/0057644 A1). 
Regarding claim 13, Grobis does not teach the nitride layer contains at least one compound selected from aluminum nitride, boron nitride, carbon nitride, gallium nitride, scandium nitride, or silicon nitride.
However, Desu teaches the nitride layer contains at least one compound selected from aluminum nitride (Para. 0312), boron nitride, carbon nitride, gallium nitride, scandium nitride, or silicon nitride.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, to from a nitride layer contains at least one compound selected from aluminum nitride, boron nitride, carbon nitride, gallium nitride, scandium nitride, or silicon nitride as taught by Desu in the device of Grobis since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/            Primary Examiner, Art Unit 2894